Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/20 has been entered.
The IDS, filed 12/9/20, has been considered.
Claims 7-8 and 18 have been canceled.  Claims 22-23 are added.  Claims 1-6, 9-17, and 19-23 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 9-17, and 19-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant added new limitations and claims, requiring a new ground of rejection with new reasoning.  
Applicant should note that the claims does not provide a specific definition of  what “common” represents in common prologue voltage profile and common epilogue voltage profile.  For examination purposes, the Examiner will interpret there two voltage profiles, one prologue and one epilogue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1, 3-6, 10-12, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5, and 8-13 of U.S. Patent No. 10,379,738. 
Claim(s) 3-5 and 8-13 of patent # 10,379,738 contain(s) every element of claim(s) 1, 3-6, 10-12, and 16-17 of the instant application and as such anticipate(s) claim(s) 1, 3-6, 10-12, and 16-17 of the instant application.
The claims of the instant application are broader than those in the parents.  The claims of the parent includes all of the limitations of the claims of the instant application and anticipates the claims of the instant application.
Claims 1, 3-6, 9-12, and 16-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 7-10, and 27-28 of U.S. Patent No. 9,910,594. 
Claim(s) 4, 7-10, and 27-28 of patent # 9,910,594 contain(s) every element of claim(s) 1, 3-6, 9-12, and 16-17 of the instant application and as such anticipate(s) claim(s) 1, 3-6, 9-12, and 16-17 of the instant application.
The claims of the instant application are broader than those in the parents.  The claims of the parent includes all of the limitations of the claims of the instant application and anticipates the claims of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10-17, and 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sato et al (US20150380097, “Sato”).
As to claim 1:
Sato teaches an apparatus (Fig. 1, 0070), associated method (0067,0209-0216,0497), comprising: 
a memory array (Fig. 31-32, 0071-0073, 0084-0085) comprising a plurality of memory planes, wherein each of the plurality of memory planes comprises a plurality of memory (Fig. 30, plane A and plane B; 0222-0231, 0261-0266,0285-0292); 
a plurality of read level voltage regulator circuits, wherein each read level voltage regulator circuit of the plurality of read level voltage regulator circuits is configured to provide a respective read level voltage signal for a corresponding memory plane of the plurality of memory planes (circuit providing VCGRVA 162a and VCGRVB 162f provide read level voltage signal; Fig. 30; 0285-0289); 

a controller configured to perform concurrent memory access operations on two or more of the plurality of memory planes, wherein, during the concurrent memory access operations, the controller is configured to control two or more of the plurality of read level voltage regulator circuits to provide the respective read level voltage signal (driver simultaneously applying voltages to two planes, read voltage level selected based on target page type; 0292,0192,0261,0266,0274,0277), wherein during the concurrent memory access operations, the controller is configured to control the pass voltage regulator circuit to provide the pass voltage signal (simultaneous accessing two planes; 0292,0192,0261,0266,0274,0277; sending voltages, such as VPASS, VUSEL1A, VUSEL2A,VUSEL1B,VUSEL2B; 0105-0107, 0167-0170, 0287-0289);
wherein the controller comprises a power control circuit configured to control the two or more of the plurality of read level voltage regulator circuits to provide the respective read level voltages each having the voltage profile associated with a respective page type (voltage generation circuit 16 controls the generation of voltages for read operations; 0080-0081; 0105-0106; Fig. 4-5); such that each voltage profile comprises a respective independent read level voltage that is independent of any other independent read level voltage of the respective read level voltages and such that each voltage profile comprises a common prologue voltage profile and a common epilogue voltage profile (provide different read level voltage profile based on page type; LowerPage and UpperPage have different voltage profile; Fig. 45; 0382; read voltage profiles 
As to claim 3:
Sato teaches the independent read level voltage profile selected is based on a targeted page type during a read operation (voltage profile depends on page type; LowerPage and UpperPage have different voltage profile; Fig. 45). 
As to claim 4:
Sato teaches each read level voltage has a voltage profile associated with a respective page type (Fig. 21A-B; SLC and MLC read voltage have different profile).
As to claim 5:
Sato teaches each read level voltage regulator circuit of the plurality of read level voltage regulator circuits is configured to provide the respective read level voltage signal for the corresponding memory plane responsive to a respective read level voltage control signal from the controller (circuits to provide VCGRVA and VCGRVB read level voltages; Fig. 30; 0285-0289). 
As to claim 6:
Sato teaches a plurality of global access line decoder circuits (Fig. 30; 162b,c,e,d,g,h), wherein a global access line decoder circuit of the plurality of global access line decoder circuits is coupled to a respective memory plane of the plurality of memory planes via a respective global access line bus, wherein, during a memory access operation, the global access line decoder circuit of the plurality of global access line decoder circuits is configured to provide the respective read level voltage signal to one of a plurality of global access lines of the respective global access line bus 
As to claim 10:
Sato teaches during the concurrent memory access operations, a block controller of the plurality of block controllers is configured to couple a respective global access line bus to local access lines of a block of a corresponding memory plane selected based on a block selection signal from the controller (Fig. 8, block selection signal BLKAD<0> and BLKAD<1> coupling to the local access lines BLKi:WL). 
As to claim 11,21:
Sato teaches a plurality of page buffers, wherein, during the concurrent memory access operations, a page buffer of the plurality of page buffers is configured to latch data from a page of the selected block of the memory plane (data latch from memory plane; 0075, 0314).
As to claim 12:
Sato teaches the concurrent memory access operations include two or more page types (Fig. 45 shows concurrent access to UpperPage or LowerPage). 
As to claim 13:
Sato teaches a page type of the two or more page types is based on a type of a memory cell in a page or a level of the memory cell being accessed (Fig. 45 shows UpperPage and LowerPage). 
As to claim 14:
one of a single level cell (SLC), multi-level (MLC), or a triple level cell (TLC) (SLC; 0214-0216,0221,0229; MLC; 0212-0215,0221-0226). 
As to claim 15:
Sato teaches access to flash memory page, which inherently comprises accessing one of an upper page (UP), a lower page (LP), or a middle page (MP) (UpperPage, LowerPage; Fig. 45; 0174,0212,0221-0229). 
As to claim 16:
Sato teaches an apparatus (Fig. 1, 0070), comprising: 
a first memory plane coupled to a first global access line bus and a second memory plane coupled to a second global access line bus (Fig. 30, plane A and plane B; 0222-0231, 0261-0266, 0285-0292);
a first global access line decoder circuit configured to provide a first read level voltage signal to a respective global access line of the first global access line bus and a second global access line decoder circuit configured to provide a second read level voltage signal to a respective global access line of the second global access line bus ((162 b, c,e) and (162 d,g,h)), wherein a-each global access line decoder circuit ((162 b, c,e) or (162 d, g,h)) of the plurality of global access line decoder circuits is coupled to a respective one of the plurality of memory planes (plane A or B respectively) via a respective global access line bus (the bus for plane A is (CGNA, CGNB, CGUA), the bus for plane B is (CGNC, CGND, CGUB)), wherein, during a memory access operation in said respective one of the plurality of memory planes (in plane A or 
a pass voltage regulator circuit coupled to first global access line decoder circuit and the second global access line decoder circuit, the pass voltage regulator circuit configured to provide a pass voltage signal for the first global access line decoder circuit or second global access line decoder circuit (circuitry providing VUSEL1A, VUSEL2A, VUSEL1B, VUSEL2B) coupled to each global access line decoder circuit (see Fig.30) and configured to provide the respective pass voltage signals (providing VUSEL 1A, VUSEL2A to (162 b, c,e), VUSEL 1 B, VUSEL2B to (162 d, g,h));
a power control circuit (voltage generation circuit 16 controls the generation of voltages for read operations; 0080-0081; 0105-0106; Fig. 4-5); configured to configure the first read level voltage having a common prologue voltage profile, a first independent voltage profile based on lower page type, and a common epilogue voltage profile, wherein the power control circuit is farther configured to configure the second read level voltage having the common prologue voltage profile (read voltage profiles include prologue voltage ramp up and epilogue voltage 
As to claim 17:
Sato teaches a first read level voltage regulator circuit configured to provide the first read level voltage signal having a voltage profile based on a first page type of a page of the first memory plane accessed during a memory access operation; and a second read level voltage regulator circuit configured to provide the second read level voltage signal having a voltage profile based on a second page type of a page of the second memory plane accessed concurrently with the page of the first memory plane during the memory access operation (Fig.30; circuit providing VCGRVA is coupled to (162 b, c,e) and the circuit providing VCGRVB is coupled to (162 d, g,h)) and configured to provide a respective read level voltage signal). 
As to claim 19:
Sato teaches a method, comprising: 
configuring, by a power control circuit (voltage generation circuit 16 controls the generation of voltages for read operations; 0080-0081; 0105-0106; Fig. 4-5), a first read level voltage having a common prologue voltage profile, a first independent voltage profile based on a first page type associated with a first memory command, and a common epilogue voltage profile (read voltage profiles include prologue voltage ramp up and epilogue voltage ramp down; 0237, 0240-0242; Fig. 21A-B, 22A-B);

providing a common prologue voltage from each of a first read level voltage regulator circuit and a second read level voltage regulator circuit (Fig. 21A-B, 22A-B shows common prologue read voltage profiles, with prologue voltage ramp up and epilogue voltage ramp down;; 0237, 0240-0242);
providing the first read level voltage profile from a first read level voltage regulator circuit; and concurrently, providing the second read level voltage from a second read level voltage regulator circuit (providing VCGRVA 162a and VCGRVB 162f provide read level voltage signal; Fig. 30; 0285-0289); and
providing a common epilogue voltage from each of the first read level voltage regulator circuit and the second read level voltage regulator circuit (prologue voltage ramp up and epilogue voltage ramp down; 0237, 0240-0242; Fig. 21A-B, 22A-B).
As to claim 20:
Sato teaches the controller is further configured to control the two or more of the plurality of read level voltage regulator circuits to provide a read level voltage signal having a common prologue voltage profile and a common epilogue voltage profile that bookend an independent . 
Allowable Subject Matter
Claims 9 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. All other rejections must be overcomed before these claims clan be allowed.
As to claim 9, the prior art cited does not suggest, during concurrent memory access operations, each respective read level voltage regulator circuit is configured to provide the respective read level voltage signal as a first read level voltage signal associated with a first page type during a first time period and to provide the respective read level voltage signal as a second read level voltage signal associated with a second page type during a second time period.
As to claim 22-23, the prior art cited does not suggest, during the concurrent memory access operations, at least one of the read level voltage regulator circuits of the plurality of read level voltage regulator circuits is configured to provide a first independent read level voltage signal as a portion of a respective read level voltage associated with an upper page type during a first time period and to provide a second independent read level voltage signal as a portion of the respective read level voltage associated with the upper page type during a second time period. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAN NGUYEN/Primary Examiner, Art Unit 2138